DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 23-29, and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the combination of Loewke and Rudolph that was described in the previous Office action.  This combined system does not disclose “composite lens system comprises a first lens for focussing bright field illumination from the bright field illumination device to form a bright field light path and a second lens arrangement that is disposed annularly and concentrically around the bright field light path for focussing dark field illumination from the dark field illumination device to form a dark field light path and enabling the capture of bright field and dark field images of the biological sample; capturing time lapse images of dark field and bright field illumination, respectively, of the biological sample such that lenses of the composite lens system are selected for providing a coincident focus plane to provide a focal point for each illumination path upon the biological sample” as recited in claim 21, and similarly recited in claim 40. 
Close prior art also includes Kajiro, US 20130044202, which discloses lenses for focussing bright- and dark-field light, respectively (see [0045]-[0046]), but does not disclose “a combined illuminator having the dark field .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 30-38 directed to an invention non-elected without traverse.  These claims are not candidates for rejoinder.  Accordingly, claims 30-38 have been cancelled.

Claims 30-38 (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423